                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


INSIGNIA SYSTEMS, INC.,                          )
                                                 )   Case No. 19-cv-1820 (MJD/BRT)
                           Plaintiff,            )
                                                 )
              v.                                 )   DEFENDANTS’ RESPONSE TO
                                                 )   PLAINTIFF’S OBJECTION TO
NEWS CORPORATION, NEWS AMERICA                   )   REPORT AND
MARKETING FSI, L.L.C., and NEWS                  )   RECOMMENDATION
AMERICA MARKETING IN-STORE                       )
SERVICES L.L.C.,                                 )
                                                 )
                           Defendants.           )



      Defendants addressed the context of the Magistrate Judge’s Report and

Recommendation (“R&R”) in the Objection filed to the portion of the R&R recommending

denial of Defendants’ Rule 12(c) motion (Dkt. 111).          As Defendants’ Objection

demonstrates, the Court can and should enforce the 2011 Settlement Agreement as a matter

of law, without need for discovery. The R&R recommended denying the motion, but the

Magistrate Judge recognized the potential significance of the 2011 Settlement Agreement

by recommending expedited discovery and an early summary judgment motion on this

issue. Insignia has responded to Defendants’ Objection by challenging the portion of the

R&R recommending expedited discovery and an early summary judgment motion.

      None of the arguments in Insignia’s makeweight Objection (“IO”) has any merit.

      First, Insignia argues that accelerated discovery on the applicability of the 2011

Settlement Agreement to this case is not warranted because “[n]either side had argued” for

this remedy. IO 2. Of course neither party “argued” for accelerated discovery—that’s
because both parties maintained that the Settlement Agreement should be construed and

judgment entered as a matter of law. Consistent with Eighth Circuit guidance, Defendants

sought to enforce the Settlement Agreement and to dismiss the Complaint, and thereby

avoid the burdens of antitrust discovery in this dubious case. See Insulate SB, Inc. v.

Advanced Finishing Systems, Inc., 797 F.3d 538, 543 (8th Cir. 2015). For its part, Insignia

filed its own cross-motion for Judgment on the Pleadings in which it too took the position

that the Settlement Agreement can be construed and judgment entered as a matter of law.

Dkt. 59, 61. Having recommended against dismissal of the Complaint (wrongly, as

Defendants maintain in their Objection) and the Counterclaim (seeking enforcement of the

2011 Agreement), the Magistrate Judge’s recommendation of expedited discovery and an

early summary judgment procedure provides a path for the 2011 Agreement to be enforced

before Defendants are forced to assume the full burden of discovery regarding decades-old

allegations that Insignia is barred from even asserting as a matter of law. The assertion

that “neither side” asked for this relief tells the Court nothing about the origins of the R&R.

       Second, Insignia posits that, because Defendants’ Motion raises the issue of what

alleged “facts and conduct” from the 2004-11 litigation may be asserted anew in this case,

“it would make sense to wait until after discovery on those claims is complete” before

entertaining a dispositive motion. IO 2. That is a non sequitur—Defendants’ Motion to

enforce the 2011 Settlement Agreement offers the opportunity to eliminate all or at least

some of the discovery burden of this case. Deferring that relief until after all the burden

has been imposed defeats the purpose of a dispositive motion and contravenes the guidance

from the Supreme Court in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 558 (2007) (“[i]t

                                              2
is one thing to be cautious before dismissing an antitrust complaint in advance of discovery,

but quite another to forget that proceeding to antitrust discovery can be expensive”)

(internal citation omitted), and the Eighth Circuit in Insulate SB, 797 F.3d at 543 (“Given

the unusually high cost of discovery in antitrust cases, the limited success of judicial

supervision in checking discovery abuse, and the threat that discovery expense will push

cost-conscious defendants to settle even anemic cases, the federal courts have been

reasonably aggressive in weeding out meritless antitrust claims at the pleading stage.”)

(internal quotation marks and alterations omitted).

       Insignia asserts that the Federal Rules do not explicitly provide for early summary

judgment motions based on expedited discovery of a particular issue. IO 3. The suggestion

that the Court lacks authority to accelerate targeted discovery and to invite an early

summary judgment motion is not a serious legal argument. See Hill v. Southwestern

Energy Co., 858 F.3d 481, 484-85 (8th Cir. 2017) (affirming district court’s decision to

order and limit phased discovery explaining a “district court must be allowed the discretion

to limit the scope of discovery to what the court perceived were the central issues”);

Mariner Energy, Inc. v. Devon Energy Production Co., 690 F. Supp. 2d 558, 568 (S.D.

Tex. 2010) (describing the “first phase” of the litigation where “the parties conducted

targeted discovery and filed motions for partial summary judgment” asking the court to

interpret an agreement); Barrera v. Boughton, No. 3:07-cv-1436, 2010 WL 3926070, at *3

(D. Conn. 2010) (ordering “a phased approach to ESI discovery”); cf. Robinson v. Potter,

453 F.3d 990, 994-995 (8th Cir. 2006) (“We review” a district court’s “discovery rulings



                                             3
in a manner both narrow and deferential and reversal is only warranted if an erroneous

ruling amounted to a gross abuse of discretion.”) (internal quotation marks omitted).

       Finally, Insignia argues that Defendants have already granted themselves a phasing

of discovery, and somehow this means the Magistrate Judge should not have recommended

accelerated discovery on a potentially dispositive legal issue. IO 2-3. Insignia’s premise

is demonstrably false. As the Magistrate Judge directed, the parties have proceeded with

discovery on Insignia’s claims, or at least Defendants have; Defendants have already

produced 3,128,753 pages of documents, while Insignia has produced 2,132 pages. Here,

as throughout, Insignia’s Objection serves only as a distraction, purporting to challenge a

discovery management issue properly committed to, as Insignia itself acknowledges, the

discretion of the Magistrate Judge. IO 3 (“Insignia recognizes that arguments about the

schedule are more appropriately addressed to Judge Thorson in the first instance.”).

       We respectfully submit that the Court should decide each Objection on its individual

merits. As Defendants’ Objection makes clear, Defendants raise a question of law, and

take issue with whether discovery is necessary to enforce the 2011 Settlement Agreement;

for its part, Insignia offers no serious argument to challenge the recommendation that any

such discovery should be accelerated and focused on the application of the 2011 Settlement

Agreement, to allow for the early filing of a summary judgment motion. If the Court finds

that it needs to reach Insignia’s Objection, it should be overruled.




                                              4
Dated: April 3, 2020   Respectfully submitted,



                       s/ Todd Wind
                       Todd Wind (#0196514)
                       Nicole M. Moen (#0329435)
                       FREDRIKSON & BYRON, P.A.
                       200 South Sixth Street, Suite 4000
                       Minneapolis, MN 55402-1425
                       Tel: 612.492.7000
                       Fax: 612.492.7077
                       twind@fredlaw.com
                       nmoen@fredlaw.com


                       William B. Michael (admitted pro hac vice)
                       NY Bar No. 4296356
                       PAUL WEISS RIFKIND WHARTON &
                       GARRISON
                       1285 Avenue of the Americas
                       New York, NY 10019-6064
                       Tel: 212.373.3648
                       Fax: 212.492.0648
                       wmichael@paulweiss.com


                       Kenneth A. Gallo (admitted pro hac vice)
                       NY Bar No. 4303369
                       Jane B. O’Brien (admitted pro hac vice)
                       NY Bar No. 4484457
                       Jeannie S. Rhee (admitted pro hac vice)
                       District of Columbia Bar No. 464127
                       PAUL WEISS RIFKIND WHARTON &
                       GARRISON
                       Tel: 202.223.7356
                       Fax: 202.204.7356
                       kgallo@paulweiss.com
                       jobrien@paulweiss.com
                       jrhee@paulweiss.com




                         5
Gerson A. Zweifach (admitted pro hac vice)
District of Columbia Bar No. 349226
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.
Washington, DC 20005
Tel.: 202.434.5000
Fax: 202.434.5029
gzweifach@wc.com

Attorneys for Defendants




  6
